Citation Nr: 1244147	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  11-15 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

In October 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the development, the AMC continued to deny each claim (as reflected in a November 2012 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service. 

2.  Competent and credible evidence suggests the Veteran experienced tinnitus during service which continued after service.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 30309, 3.385 (2012).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an April 2009 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in May 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the report of VA examination, VA treatment records, private treatment records, and statements from the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley , 5 Vet. App. at 160.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, which he contends is the result of acoustic trauma in service.  

Service treatment records do not document any complaints, treatment, or findings of hearing loss or tinnitus in service.  On induction examination in September 1954, hearing in each ear was reported as 15/15 on whisper test in each ear.  On separation examination in July 1957, hearing in each ear was reported as 15/15 on whispered voice.  Disease or defects of the ears were reported as "none."  His DD Form 214 notes he received expert rifle badge and had a military occupational specialist as a light vehicle driver.

In a March 2009 statement, the Veteran gave a history of noise exposure while in service.  Specifically, he contends that ever since crawling too close to a mine that exploded during basic training, he has suffered from tinnitus and hearing loss.  

After service, the Veteran was treated at the Louisiana State University's Health Services Center.  Treatment reports from 2001 to 2009 show that the Veteran was treated for various health issues; however, they do not show he complained of, or was treated for any hearing loss or tinnitus disorder.  

In a post-service VA audiology note dated in April 2009, moderately severe to severe sensorineural hearing loss at 2000 to 8000 Hertz was noted in both ears on examination.  A June 2009 VA audiology note reflects the Veteran was fitted for a hearing aid; he denied any previous hearing aid use. 

In a VA audiological examination report dated in July 2009, the Veteran reported difficulty understanding conversations in all listening conditions; he indicated that while in service, he served as a truck driver where he was exposed to noise exposure from bombs, rifle fire, cannons, and trucks; specifically, as noted above, he noted ear trauma as a result of a bomb exploding within two feet of his ears in 1954 during basic training.  His post-service employment included, 44 years of intermittent employment as a truck driver with Kennesaw Transportation, and 2 years working as an inspector with Western Electric.  He denied occupational noise exposure, but reported a history of recreational noise exposure from hunting, and head trauma in the 1960s when he accidently hit his head on a concrete wall.  As it relates to tinnitus, the Veteran described constant steady ringing.  Like hearing loss, the Veteran related his tinnitus to the explosion in basic training.  

Audiometric testing revealed bilateral hearing loss disability for VA compensation purposes and the Veteran reported experiencing constant tinnitus.  Following a review of the claims file and audiometric testing, the examiner responded to the question of whether it was at least as likely as not that hearing loss and tinnitus were related to service.  The examiner stated that he could not resolve the question without resort to mere speculation.  With respect to hearing loss, the examiner explained that the Veteran's hearing acuity on both enlistment and discharge examinations were within normal limits bilaterally as ascertained by the whispered voice test.  The examiner stated that the whispered/spoken voice test involves a subjective assessment of hearing impairment using spoken and/or whispered words without visual cues.  They provide a gross indication of impairment in the 500 to 2000 Hertz range.  These tests are insensitive to high frequency hearing losses, the type most likely to occur as a result of noise exposure.  The examiner stated that given the lack of frequency-specific information available on either enlistment or separation hearing assessments, there is insufficient information available to render an opinion as to the etiology of the Veteran's current bilateral high frequency hearing loss without resorting to speculation.  

With regard to tinnitus, the examiner also opined that he could not resolve the question as to relationship to service without regard to speculation.  He further opined that the tinnitus was not a symptom of the Veteran's hearing loss.

In July 2009, the Veteran informed the RO that he underwent audiological testing as part of his employment with Kennesaw Transportation.  In an October 2012 letter, the AMC asked the Veteran to provide these records or to complete an authorization form so that such records could be requested.  The Veteran did not respond.  

In July 2012 the Veteran's representative argued that the in-service whisper tests fail to encompass the high frequency hearing loss that is most likely to occur as a result of noise exposure, and per the Court ruling in Charles v. Principi, 16 Vet. App. 370, 374 (2002), the Veteran is competent to give lay testimony regarding the presence and onset of his tinnitus condition.  

With respect to hearing loss, the Board finds that the Veteran was exposed to noise during service and presently suffers from a bilateral hearing loss disability for VA purposes.  However, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  

As an initial matter, the Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, the Veteran is not shown to possess any medical or audiological expertise; thus, his opinion as to the existence of hearing loss disability or as to the etiology of hearing loss is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In this case, the only medical opinion of record to address any relationship between events or injuries in service and the Veteran's current bilateral hearing loss is that of the February 2009 VA examiner.  The examiner is the Chief of Audiology, who after reviewing the claims file and examining the Veteran, concluded that without frequency specific information at entrance and discharge, any opinion concerning the relationship between the Veteran's current hearing loss disability and service would be the result of mere speculation.  The examiner explained the reasoning why he could not provide an opinion without resorting to speculation, and the examination report is therefore sufficient for consideration of this claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (where an examiner cannot provide a nonspeculative opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.").
 
Ultimately, it is the responsibility of the claimant to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, there is no competent evidence of record linking the Veteran's current hearing loss disability, first shown more than 50 years after discharge from service, to his military service.  While a VA examination was conducted, the examiner found the evidence insufficient to link the Veteran's current hearing loss to service due to the lack of puretone findings in service without resorting to speculation.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Moreover, the Veteran was provided the opportunity to provide sufficient information, and if necessary, authorization to enable VA to obtain health employment records to include any audiological testing results from Kennesaw transportation, but failed to do so.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In sum, there is no competent medical opinion of record linking the Veteran's hearing loss, first objectively noted more than 50 years after discharge, to his military service, and the Veteran's lay assertion that he suffered from hearing loss in service or that his current hearing loss is related to service is simply not probative as he lacks to medical expertise to determine such.  As there is no competent evidence establishing hearing loss disability in service or for many years thereafter, and no medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim for service connection for hearing loss.  

With respect to tinnitus, the Board points out that in some circumstances, a layperson may opine on questions of diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  

Unlike hearing loss, tinnitus is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran's lay statements regarding tinnitus, if found to be credible, are competent and sufficient to establish existence of the disability during service, regardless of the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303(b).  In this case, the Veteran has consistently reported throughout the claim that his tinnitus began in service and has continued since that time.  

Although the VA examiner indicated that he could not resolve the question of whether tinnitus is related to the Veteran's military service, such opinion does not outweigh the Veteran's competent and credible statements that he experienced tinnitus in service after exposure to a mine that exploded near to him, and that he has experienced tinnitus ever since.  The Board finds the Veteran's assertions as to the onset and duration of tinnitus credible.  Accordingly, after resolving all doubt in the Veteran's favor, the Board concludes that entitlement to service connection for tinnitus is warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine and applied it to award service connection for tinnitus.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, the doctrine is not applicable to that claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


